REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a system for characterizing and/or testing a circuit, whereby the prior art does not teach or suggest a processor configured to characterize the at least one signal path based on the predetermined distribution and the detected pulses and to detect differences in circuit capacitive loading in the at least one active signal path, modifications in one or more logic gates in the at least one active signal path, and modifications in circuit aging in the at least one active signal path, in combination with all other limitations set forth in the claim.
Regarding claim 5, applicant has sufficiently defined and claimed a system for characterizing and/or testing a circuit, whereby the prior art does not teach or suggest a processor is configured to characterize at least one signal path based on the predetermined distribution and the detected pulses, and to detect differences in circuit capacitive loading in the at least one active signal path based on pulse width of detected pulses, in combination with all other limitations set forth in the claim.
Regarding claim 14, applicant has sufficiently defined and claimed a system for characterizing and/or testing a circuit, whereby the prior art does not teach or suggest the pulse generator is further configured to generate pulses by logically combining two clock signals that are generated by on-chip clock generation circuitry of the circuit, wherein the two clock signals have differing clock frequencies such that each clock period generates a different pulse width from said logical combining, in combination with all other limitations set forth in the claim.
Regarding claim 18, applicant has sufficiently defined and claimed a system for characterizing and/or testing a circuit, whereby the prior art does not teach or suggest wherein the delay measuring circuits include an edge launch circuit and an edge capture circuit configured to provide for detection of a time between launch and detection of a signal on the at least one active signal path, in combination with all other limitations set forth in the claim.

Regarding claim 28, applicant has sufficiently defined and claimed a non-transitory computer-readable storage medium having instructions stored therein, whereby the prior art does not teach or suggest configuring an edge launch circuit and an edge capture circuit on the circuit to provide for detection of a delay between launch and detection of a signal on the at least one active signal path; and repeatedly reconfiguring the circuit to alternately enable the pulse generator and the edge launch circuit to transmit on the at least one active signal path, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852